GARRARD, Judge,
concurring.
I agree with the majority assessment that once the defendant puts his reputation in issue specific acts may be used for impeachment. The questions here posed were not a model for presenting such evidence nor is it clear to me precisely what ground(s) the court granted as a continuing objection.
While specific acts may be delved into to contradict evidence of a reputation for peace and quietude or of truth and veracity, they must be acts that are relevant to those determinations.
I find no such relevance in those questions which sought to bring forth only that the accused may have used illicit drugs. They were asked merely in an attempt to prejudice the jury and transcend the bounds of legitimate prosecution. On the other hand the objection that evidence is merely irrelevant and immaterial (which appears to be the ongoing objection) is insufficient to preserve error. Dean v. State (1982), Ind., 433 N.E.2d 1172.
I am also inclined to agree that the evidence was such as to render the error harmless beyond a reasonable doubt.
I therefore concur.